[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: DEFENDANT'S MOTION FOR SUMMARY JUDGMENT
The issue of the appropriateness of the CRB decision concerning the timeliness of the filing of notice is on appeal to the Appellate Court. CT Page 1203
To adopt defendant's position. this court would be required to accept his position that the notice was filed in a timely fashion.
The court is unwilling to adopt defendant's position. Whether or not the notice was timely tiled is a material fact in dispute. To rule otherwise would be to usurp appellate jurisdiction in CRB matters which the legislature clearly assigned to the Appellate Court.
The Motion of Summary Judgment is denied.
The Court
Daniel E. Brennan, Jr.